Citation Nr: 1612858	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-13 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a higher initial rating for residual, painful scar, back, currently rated as 10 percent disabling.  

2.  Entitlement to a higher initial rating for intervertebral disc syndrome, lumbar spine, (IVDS) currently rated as 40 percent disabling.  

3.  Entitlement to a higher initial rating for rhabdomyolysis/myositis of the thighs, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently rated 20 percent disabling. 

5.  Entitlement to an increased rating for radiculopathy of the left lower extremity, currently rated 10 percent disabling prior to January 30, 2014, and 20 percent thereafter.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 30, 2008, and after July 1, 2010.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to March 1979 and January 2003 to July 2003.  The Veteran also had additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The March 2007 rating decision granted service connection for herniated disc at L5-S1 and assigned a 20 percent rating effective January 26, 2006.  The rating decision also denied service connection for residuals of heat exhaustion; hypertension; myositis of the thighs; internal derangement of both knees; and strain of the ankles.  The Veteran filed a notice of disagreement in February 2008.  A May 2008 rating decision, in relevant part, granted service connection for rhabdomyolysis/myositis of the thighs due to heat exhaustion and assigned a 10 percent rating, effective January 25, 2006.  At a January 2010 informal decision review officer (DRO) hearing, the Veteran withdrew the claims of entitlement to service connection for hypertension, internal derangement of both knees, and strain of the ankles.  The Veteran also clarified that he was seeking a higher initial rating for rhabdomyolysis/myositis of the thighs due to heat exhaustion.  A February 2010 rating decision, in relevant part, assigned a 40 percent rating for IVDS, effective January 25, 2006, a 100 percent rating effective May 30, 2008, and a 40 percent rating effective July 1, 2010.  The Veteran was provided with a statement of the case in February 2010 and perfected his appeal with an April 2010 VA Form 9.  

In the June 2011 rating decision, the RO granted service connection for residual, painful scar and assigned a 10 percent rating effective January 29, 2010.  The RO also denied increased ratings for the Veteran's radiculopathy of the lower extremities.  The Veteran filed a notice of disagreement in January 2012.  In a December 2014 rating decision, the RO granted a 20 percent rating for radiculopathy of the left lower extremity, effective July 30, 2014.  The Veteran was provided with a statement of the case in June 2015 and perfected his appeal with an August 2015 VA Form 9.  

The Veteran testified before the undersigned Veterans Law Judge in January 2016 and a copy of that transcript is of record.  The Board notes that at the hearing, the Veteran asserted that his combined rating for the period of September 25, 2006, to May 29, 2008, was incorrect.  The Veteran questioned whether the 10 percent rating for the residual scar of the back was taken into consideration to calculate the combined rating for the period.  However, the Board notes that the effective date for the Veteran's service connected residuals of a scar is January 29, 2010, the date of claim for that disability.  As such, the Board will not address the validity of the combined rating from September 25, 2006, to May 29, 2008, in this decision.  

The Board notes that the Veteran's claim for a TDIU was denied in the December 2014 rating decision.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Additionally, the claim for a TDIU from May 30, 2008, to July 1, 2010, is moot because the grant of a TDIU would not result in special monthly compensation (SMC) when combined with the Veteran's other service connected disabilities during this period.  See 38 U.S.C.A. § 1114(s) (West 2014); see also Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent rating does not render a TDIU claim moot where there is a possibility of SMC  based on 100 percent rating with a separate 60 percent rating based on a different disability).  As such, the issue is reflected above.

The issues of entitlement to service connection for a cervical spine disability and entitlement to service connection for a bowel disorder have been raised by the record in the August 2015 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a TDIU and entitlement to increased ratings for rhabdomyolysis/myositis of the thighs and radiculopathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During his January 2016 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for a higher initial rating for residual, painful scar, back.

2.  For the entire appeal period, the Veteran's IVDS has been manifested by 30 degrees flexion, with pain and no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to service connection for a higher initial rating for residual, painful scar, back, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for an evaluation in excess of 40 percent IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, at his January 2016 Board hearing, the Veteran withdrew his appeal for entitlement to a higher initial rating for residual, painful scar, back.  The undersigned began the hearing by stating that the issue had been withdrawn, and the Veteran agreed.  The Veteran voiced his intention to withdraw the appeal as to this issue, and once transcribed as a part of the record of the hearing, the requirements for the withdrawal of a substantive appeal were met.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claim and it is dismissed.

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The Veteran's claims for a higher initial rating for his IVDS arise from disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records, and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA back examinations in February 2007 and November 2014.  The Board finds that, when taken together, the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's IVDS in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal and clarified the Veteran's overall contentions.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 



General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.   Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Analysis 

The Veteran contends that his IVDS is more severe than reflected in his current disability rating.  

The Veteran's service-connected lumbar strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 for intervertebral disc syndrome.  Intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Invertebral Disc Syndrome Based on Incapacitating Episodes, whichever method resolves in the higher evaluations when all the disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for ankylosis of the entire spine.  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  at Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.  at Note (4).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id.  quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, in a March 2006 statement, the Veteran's fiancée reported that the Veteran's injury that occurred during his PT test in July 1998 has affected both of their lives mentally, physically, and sexually.  She reported that in the past they would always take two vacations during the summer, one vacation would consist of them flying somewhere, and the other would be a road trip somewhere else.  She reported that since the injury they have not been able to travel or do any family outings due to the Veteran being unable to sit too long on a plane, stand too long, or ride for extended periods of time before stopping to avoid spasms and pain.  She reported that the Veteran is also unable to do household chores such as cutting the grass, shoveling the snow, or washing their cars.  She reported that in the morning when the Veteran gets up for work he has to get up at least a half an hour earlier than usual, so that she can massage his back, legs, and buttock areas before he can get started in the morning.  She reported that this is repeated again at night before bedtime.  She reported that they brought a new expensive bed mattress which did not help the Veteran sleep any better.  She reported that the mattress was a waste of money.  She reported that the Veteran has also been receiving physical therapy for his back, legs and buttock pain, but with his health insurance he has to request physical therapy from his doctor and they only allow six physical therapy visits per referral at a time.  She reported that therefore the physical therapy is not on a consistent base.  She reported that the Veteran takes medication for the pain but this medication cannot be taken during working hours because it makes him sleepy.  She reported that he has to endure the pain everyday all day until he gets off from work and is able to take his pain medication.  She reported that the Veteran's doctor told him recently if he does not keep the weight off he could become a diabetic.  She reported that he cannot exercise and his back problem is getting worse.  

Private treatment records dated December 2005 to May 2006 show that the Veteran was treated for lumbar pain.  The Veteran reported stiffness, aching, tightness and soreness.  A December 2005 private treatment record shows that on physical examination visual inspection demonstrated a forward drawn posture, with a pendulous abdomen.  There was prominent hyperlordosis of the spine.  There was corresponding thoracolumbar, erector spinae tightness.  Tenderness was evident at the L5-S1 junction.  Global thoraolumbar motions were fully maintained.  Sit-up testing was positive for weakened abdominal musculature.  Hip flexion demonstrated a reduction of pelvic motion.  

In a March 2006 statement, D.B. reported that he was a longtime friend of the Veteran.  He reported that in past years they went bowling, fishing, played baseball, basketball, etc.  He reported that since the injury the Veteran has not been able to do any physical activity due to his severe pain.  

The Veteran was afforded a VA examination in February 2007.  The Veteran reported that his sitting, standing, walking and driving were limited to five to ten minutes.  The Veteran reported that the pain in his lower back radiates to the right leg and down to the right foot.  The Veteran reported that he uses and elastic back support on and off.  The Veteran reported that his bowel movement and urine controls were intact.  The Veteran reported that he was not using any assistive devices and he is able to drive, work, and perform activities of daily living.  The Veteran reported that in the past year he had lost about five months of work because of his back pains.  The Veteran reported that he has more pain during cold and rainy weather.  The Veteran reported that his back pops frequently.  The examiner noted that there was no history of incapacitating episodes or flare-ups.  The Veteran reported that he was able to drive, work and perform activities of daily living. 
On physical examination, the Veteran walked without any limp or assistive devices.  The examiner noted that he was not using any brace for his back.  Examination of the lumbar spine showed no palpable defect.  There was tightness of the lumbar paravertebral muscles.  The range of motion was active and painful.  Forward flexion was 0 to 35 degrees and extension was 0 to 5 degrees.  Right lateral flexion was 0 to 15 degrees and left lateral flexion was 0 to 15 degrees.  Right lateral rotation was 0 to 20 degrees and left lateral rotation was 0 to 20 degrees.  The straight leg raising caused low back pain at 60 degrees.   Lumbar x-rays revealed moderate reversed listhesis of L5 on Sl.  The lumbar vertebral bodies otherwise were in satisfactory alignment.  There was no evidence of acute fracture, destructive process, or degenerative disease.  The examiner diagnosed a herniated disc L5-S1.  

A May 2007 VA treatment record shows that that the Veteran had pain in the lower back elicited with straight leg raise and hip flexion against resistance.  There was no pain with lateral flexion or hyperextension.  There was limited forward flexion due to pain.

A February 2008 VA treatment record shows that the Veteran was treated for low back pain and bilateral reticular symptoms.  The Veteran reported that 50 percent of his pain is in his back.  The Veteran reported that it is made worse with activity.  The Veteran reported that he is unable to maintain a similar position for long periods of time and is unable to walk more than one block.  On physical examination he had a normal, smooth gait.  He was able to heel walk and toe walk.  

The Veteran underwent back surgery on May 30, 2008.  The Veteran's post-operative diagnoses were lumbar stenosis, herniated lumbar disc, and lumbar radiculopathy.  In September 2008 the Veteran underwent a wound seroma.  

On his April 2010 VA Form 9, the Veteran reported that prior to his surgery he tried physical therapy, chiropractic sessions, aqua therapy, epidural injections and other treatments, all with little or no relief.  The Veteran reported that since his surgery only medication seems to ease his back pain.  The Veteran reported that his physical condition is effecting just about everything he does.  The Veteran reported that it is painful and difficult to sit, stand, walk, lift, climb stairs and bend.  The Veteran also reported he has trouble with bowel movements, sneezing, pushing and pulling.  The Veteran reported that he needs help dressing, bathing, cooking, and driving.  The Veteran reported that he has to pay for outdoor chores that he used to do himself.  The Veteran reported that there is nothing he can do about it except take the maximum amount of medication allowed and sometimes the medicine still does not control the pain.  

A July 2011 private treatment record shows that the Veteran was given an epidural injection.  

A June 2012 private treatment record shows that the Veteran reported that his low back pain was severe.  The Veteran also reported that he could only lift very light weights at the most and the pain prevents him from sitting more than ten minutes.  The Veteran reported that because of his pain his is unable to wash and dress without help.  The Veteran also reported that he can only walk while using a cane or on crutches.  The Veteran reported that he cannot stand for longer than ten minutes without increasing pain and because of his pain his normal night's sleep is reduced by less than one-half.  The Veteran also reported that he gets extra pain while traveling which compels him to seek alternative forms of travel and the pain has restricted his social life and he does not go out very much.  The Veteran also reported that his pain was gradually worsening.  

A September 2012 private treatment record shows that the physician noted that the Veteran's back pain will be a chronic problem and he will require service of chronic pain medication indefinitely.  

Private treatment records dated June 2013 to December 2015 show that the Veteran was treated for low back pain.  The Veteran's pain was noted as burning, cramping, pins, needles, dull, aching, pressure, sharp, throbbing, and numbness.  A review of the Veteran's systems revealed restriction of motion in the lower back, pain in the back and trouble walking.  The physician noted that the Veteran's pain interferes with his ability to work, perform household chores and participate in recreational activities and exercise.  The physician noted that the Veteran's pain medication regimen continues to provide pain relief, functional improvement and no side effects.  

A July 2013 private treatment record shows that the Veteran was noted as having low back pain.  The Veteran was also noted as having stiffness, tenderness, soreness, spasms and tightness.  The Veteran was also noted as having severe discomfort, trigger points, and radiating pain.  

The Veteran was afforded a VA examination in November 2014.  The examiner diagnosed intervertebral disc syndrome.  The Veteran reported that prior to his surgery in 2008 he had physical therapy, chiropractor, injections and medications.  The Veteran reported that a few months after the surgery he had to have injections.  The Veteran reported taking Percocet and Flexeril for the back pain.  The Veteran reported flare-ups that were caused by standing, walking or sitting for any length of time.  They were also caused by excessive water aerobics, sleeping the wrong way, lifting, pushing, and pulling.  

On range of motion testing, flexion was to 40 degrees with pain at 30 degrees.  Extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation were to 10 degrees with pain.  The Veteran was unable to perform repetitive use testing due to severe pain.  The examiner noted that the Veteran had functional loss, functional impairment and/or additional limitation of range of motion due to less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  The examiner noted that the Veteran had localized tenderness or pain to palpation at the lumbar spine and paraspinous muscle.  The examiner noted that the Veteran did not have muscle spasms or guarding of the thoracolumbar spine.    The examiner noted that the Veteran did not have IVDS of the thoracolumbar spine.  The examiner noted that the Veteran constantly uses a cane and regularly uses a back brace.   

In regards to the Mitchell criteria, the examiner explained that the Veteran experiences increased pain in the lower back triggered by certain activities such as standing for any length, sitting for more than five minutes, walking, climbing stairs, water aerobics, sleeping, lifting, pushing and pulling.  The examiner explained that as a result the Veteran has to stop the activity use heat, TENS unit, massage and take pain medication.  The examiner explained that these flares significantly impact functional ability of the lower back due to pain.  The examiner noted that despite the increased pain and some functional loss during flare-up, the Veteran was not aware of any specific further loss of range of motion during flare-up.  The examiner explained that the degree of loss of motion of the lower back after repeated use or flare up could not be measured during the examination without resorting to mere speculation due to the Veteran not having a flare-up at the time of the examination.  

At the January 2015 Board hearing, the Veteran reported that the narcotics he takes make him forgetful and fatigued.  The Veteran reported that the medication also makes him frustrated and impatient.  The Veteran also testified that he has trouble standing and sitting for long periods of time due to his back

Based on the above, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's low back disability.  The Board notes that the evidence of record is absent of any findings or notations that the Veteran has ankylosis of the spine, as required for the next higher rating.  Instead, the February 2007 and November 2014 VA examinations specifically noted there was no ankylosis of the Veteran's spine.

The Board acknowledges the lay reports of the Veteran's symptoms, to include pain, stiffness, difficulties with activities of daily living, and difficulties interacting with his fiancée and friends.  The Board has also taken into consideration the provisions under Deluca.  The Board notes that the Veteran reported flare-ups and was unable to complete repetitive testing due to pain at the November 2014 VA examination.  However, the Board finds that the Veteran's symptoms and functional limitations do not more closely approximate the criteria for the next higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The Board has considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  However, the lay and medical evidence of record is against a finding that the Veteran has had incapacitating episodes of at least six weeks during the past 12 months.  

Additionally, the Veteran does not assert and, the medical evidence does not show, that he has any other neurologic abnormalities than those addressed in this decision herein.  

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his IVDS, based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.   For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Other Considerations

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected IVDS with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board acknowledges the Veteran's primary subjective lay complaints of back pain.  However, the Board finds that the Veteran has not described any exceptional or unusual features of his IVDS.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

The appeal concerning the issue of entitlement to a higher initial rating for residual, painful scar, back, is dismissed.  

Entitlement to a higher initial rating for IVDS is denied.


REMAND

Rhabdomyolysis, Radiculopathy, and TDIU

At the January 2015 Board hearing, the Veteran testified that in regards to his rhabdomyolysis, he experiences weakness in both his thighs.  The Veteran also reported that initially the weakness was only in his thighs but he now experiences weakness in his entire legs.  However, the evidence or record shows that the Veteran has also reported weakness in his legs in regards to his service-connected radiculopathy of both lower extremities.  The Veteran has also reported pain in regards to both disabilities.  The Board notes that the Veteran was last afforded a VA examination for his rhabdomyolysis in April 2008.  The Veteran has also been afforded several recent VA examinations for his radiculopathy of the bilateral extremities; however, the Board finds that it is unclear what symptoms are due to his rhabdomyolysis/myositis of the thighs and what symptoms are due to his radiculopathy of the bilateral low extremities.  The Board notes that the evaluation of the same manifestation under different diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015).  As such, the Board finds that the Veteran should be afforded a new VA examination to clarify the disability picture of his service-connected rhabdomyolysis/myositis of the thighs.  

Finally, the Board also finds that the Veteran's claim for an increased rating for radiculopathy of the bilateral lower extremities and a TDIU are inextricably intertwined with the his claim for a higher initial rating for rhabdomyolysis/myositis of the thighs issues being remanded herein and must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment for his rhabdomyolysis/myositis of the thighs.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Schedule the Veteran for a VA examination to determine the nature, etiology and current severity of his of his rhabdomyolysis/myositis of the thighs.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and any tests or studies deemed necessary should be ordered.  

The examiner should; 

Identify all musculoskeletal symptoms attributable solely to the Veteran's rhabdomyolysis/myositis of the thighs.  The examiner should note all pertinent findings (to specifically include range of motion testing, with notation of any functional impairment or loss).

Identify all associated neurological impairment solely related to rhabdomyolysis/myositis of the thighs (identifying the nerves affected and whether there is complete paralysis, incomplete paralysis, or whether impairment is mild, moderate, or severe).

Identify all other symptoms attributable solely to the Veteran's rhabdomyolysis/myositis of the thighs and comment on their severity.  

The examiner should also describe the functional impact of the Veteran's service connected rhabdomyolysis/myositis of the thighs.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

If the examiner cannot distinguish between symptoms of rhabdomyolysis/myositis of the thighs and symptoms attributable to radiculopathy of the bilateral lower extremities without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


